DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been examined.

Election/Restrictions
Applicant’s election without traverse of claims 1-27 in the reply filed on November 3, 2022 is acknowledged. Claims 28-57 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application claims priority to Chinese Applications 202011588885.3 and 202011588921.6, both filed December 29, 2020. 

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statements dated September 15, 2022, September 28, 2022, October 13, 2022, November 8, 2022, and November 23, 2022, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. Copies of the PTOL-1449s initialed and dated by the Examiner are attached to the instant office action. 

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The Abstract states, “This disclosure relates to...” This language is objected to based on MPEP § 608.01(b)(I)(c), which states, “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.” (emphasis supplied) 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections
Claims 6 and 19-27 are objected to because of the following informalities.
Claim 6 is objected to as being improperly ordered. MPEP § 608.01(n)(IV) states, “A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." Claim 6, which depends from claim 4, is separated therefrom by claim 5, which does not. Claims 19-27 are similarly objected to.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at line 4, “the processor.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as though there were proper antecedent basis. There are a number of similar recitations in claim 1 and the dependent claims that are likewise rejected. 
Claim 2 recites, at lines 3-4, “the executor executes the ready-for-execution instruction when the ready-for-execution instruction is the supported instruction.” Claim 1 previously recites that “the ready-for-execution instruction is executed through the processor.” It is impossible to determine whether the limitation in question requires a second execution by a different entity, i.e., the executor, or if the limitation is an attempt to narrow the scope of the claim 1’s execution “through the processor” to be performed by the executor. Consequently the scope of the claim is indefinite. Claim 16 includes similar limitations and is similarly rejected.
Claim 2 recites, at line 7, “the converted instruction sequence.” There multiple possible antecedent bases for this limitation in the claims, i.e., claim 1 at line 6 and claim 2 at lines 5-6. This renders the scope of the claim indefinite. For purposes of examination, this limitation is interpreted as though there were proper antecedent basis.
Claim 10 uses several trademark terms (RISC-V, ARM, MIPS) to identify particular products, i.e., instruction sets. Consequently, the claims are indefinite. See MPEP § 2173.05(u).
Claims 2-14 and 19-27 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-11, 13, 15, 16, 21-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2022/0197678 by Poornachandran et al. (hereinafter referred to as “Poornachandran”).
Regarding claims 1 and 15, taking claim 1 as representative, Poornachandran discloses:
an instruction conversion device, comprising: a monitor adapted to determine whether a ready-for-execution instruction is a supported instruction or an extended instruction (Poornachandran discloses, at Figure 2 and ¶ [0029], a device for emulating instructions that includes an evaluator to determine whether an instruction should be blocked, executed normally, or emulated. As disclosed at ¶ [0022], emulation applies to new instruction sets, e.g., for upcoming ISAs, which discloses an extended instruction.), 
wherein, the ready-for-execution instruction is executed through the processor if the ready-for-execution instruction is the supported instruction (Poornachandran discloses, at ¶ [0030], executing as normal.); and 
the ready-for-execution instruction is converted into a converted instruction sequence through a conversion system, and the converted instruction sequence is sent to the processor for executions if the ready-for-execution instruction is the extended instruction (Poornachandran discloses, at ¶ [0030], emulating then executing the emulated instructions.).

Regarding claims 2 and 16, taking claim 2 as representative, Poornachandran discloses the elements of claim 1, as discussed above. Poornachandran also discloses:
wherein the processor comprises: an executor coupled to the monitor, wherein the executor executes the ready-for-execution instruction when the ready-for-execution instruction is the supported instruction, and the executor executes the ready-for-execution instruction according to a converted instruction sequence of the extended instruction when the ready-for-execution instruction is the extended instruction, wherein the converted instruction sequence is provided by the conversion system ((Poornachandran discloses, at ¶ [0030], execution units that execute instructions as normal and execute emulated instructions.).

Regarding claims 7 and 21, taking claim 7 as representative, Poornachandran discloses the elements of claim 1, as discussed above. Poornachandran also discloses:
wherein the conversion system comprises: an exception processing module, wherein the exception processing module generates an exception and notifies an application program of the exception when the conversion system converts a unconvertible instruction and an abnormality or an exception occurs (Poornachandran discloses, at ¶ [0030], generating an error or interrupt when an instruction cannot be converted.).

Regarding claims 8 and 22, taking claim 8 as representative, Poornachandran discloses the elements of claim 1, as discussed above. Poornachandran also discloses:
wherein the monitor determines whether the ready-for-execution instruction is the supported instruction or the extended instruction according to a prefix, an escape code, and an opcode (Poornachandran discloses, at ¶ [0035], determining whether to execute normally or emulate based on the opcode.).

Regarding claims 9 and 23, taking claim 9 as representative, Poornachandran discloses the elements of claim 1, as discussed above. Poornachandran also discloses:
wherein the supported instruction and the extended instruction are a same type of instruction (Poornachandran discloses, at ¶ [0022], the instructions that are to be emulated represent new features in upcoming ISAs, meaning the new instructions are the same format, just a new version of the same ISA, which discloses being the same type).

Regarding claim 10, Poornachandran discloses the elements of claim 9, as discussed above. Poornachandran also discloses:
wherein the supported instruction and the extended instruction are both x86 instructions, ARM instructions, MIPS instructions, or RISC-V instructions (Poornachandran discloses, at ¶ [0082], using x86 or MIPS instructions.).

Regarding claims 11 and 24, taking claim 11 as representative, Poornachandran discloses the elements of claim 1, as discussed above. Poornachandran also discloses:
wherein the converted instruction sequence consists of microinstructions, and the converted instruction sequence is directly sent to the processor for executions without being decoded through an instruction decoder (Poornachandran discloses, at ¶ [0038], the emulator generates micro-operations, which by definition are not decoded prior to execution.).

Regarding claims 13 and 26, taking claim 13 as representative, Poornachandran discloses the elements of claim 1, as discussed above. Poornachandran also discloses:
wherein the conversion system is stored in a basic input/output system, and is loaded into an operating system when a system embodied with the processor is turned on (Poornachandran discloses, at ¶ [0027], using BIOS for storing system components, which discloses loading on power up.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in view of US Publication No. 2019/0043159 by Levit-Gurevich et al. (hereinafter referred to as “Levit”). 
Regarding claims 3 and 17, taking claim 3 as representative, Poornachandran discloses the elements of claim 1, as discussed above. Poornachandran also discloses:
...the ready-for-execution instruction is executed according to the converted instruction sequence... (Poornachandran discloses, at ¶ [0030], executing emulated instructions.).
Poornachandran does not explicitly disclose wherein the processor comprises a conversion cache, the processor stores the converted instruction sequence of the extended instruction into the conversion cache, and the aforementioned executed instructions being stored in the conversion cache if the ready-for-execution instruction is the extended instruction and the converted instruction sequence has been stored.
However, in the same field of endeavor (e.g., emulation) Levit discloses:
wherein the processor comprises a conversion cache, the processor stores the converted instruction sequence of the extended instruction into the conversion cache, and stored in the conversion cache if the ready-for-execution instruction is the extended instruction and the converted instruction sequence has been stored (Levit disclose, at ¶ [0051], storing the emulation sequence that is executed in place of the unsupported instruction in instruction information 102, which discloses a conversion cache.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poornachandran to include a conversion cache, as taught by Levit, in order to improve performance by eliminating the need to wait for instruction emulation at runtime.

Regarding claims 4 and 18, taking claim 4 as representative, Poornachandran discloses the elements of claim 3, as discussed above. Poornachandran also discloses:
wherein if the converted instruction sequence of the extended instruction is not stored in the processor, the monitor sends the extended instruction to the conversion system which converts the extended instruction to obtain the converted instruction sequence, and the ready-for-execution instruction is executed through the processor if the converted instruction sequence is stored in the processor (Poornachandran discloses, at ¶ [0030], determining that an instruction needs to be emulated (i.e., the converted instruction sequence is not stored in the processor), emulating the instruction (which causes the emulated instruction sequence to be generated and stored), then executing the emulated instructions.).

Regarding claims 5 and 19, taking claim 5 as representative, Poornachandran discloses the elements of claim 3, as discussed above. Poornachandran also discloses:
wherein an executor in the processor directly executes the converted instruction sequence when the processor has stored the converted instruction sequence of the extended instruction (Poornachandran discloses, at ¶ [0030], executing an emulated sequence of instructions, which discloses storing the emulated sequence.).

Regarding claims 6 and 20, taking claim 6 as representative, Poornachandran discloses the elements of claim 4, as discussed above. Poornachandran also discloses:
... the extended instruction is converted to the converted instruction sequence by the conversion system, and then the converted instruction sequence is stored into the processor, and the processor executes the ready-for-execution instruction through executing the converted instruction sequence (Poornachandran discloses, at ¶ [0030], executing an emulated sequence of instructions, which discloses storing the emulated sequence.).
Poornachandran does not explicitly disclose wherein an emulation flag is disposed in the processor when the processor does not store the converted instruction sequence of the extended instruction; and the aforementioned converting is when the emulation flag is asserted. 
However, in the same field of endeavor (e.g., emulation) Levit discloses:
using an emulation request flag to trigger emulation (Levit discloses, at ¶ [0029] and ¶ [0036], using an emulation request flag to indicate that an emulation request is pending and/or complete.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poornachandran to include using emulation flags because some mechanism for signaling the need for emulation is required. Poornachandran specifies in general terms providing “an indication” that emulation is needed. There are a finite number of ways to provide the indication, and using flags, e.g., in a status register, is one well-known way to do so. Using flags for control signaling is prevalent, and would have been obvious to incorporate into Poornachandran,due to the simple and efficient mechanism for communicating control information.

Claims 12, 14, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in view of US Publication No. 2013/0305013 by Ebersole (hereinafter referred to as “Ebersole”). 
Regarding claims 12 and 25, taking claim 12 as representative, Poornachandran discloses the elements of claim 1, as discussed above. Poornachandran also discloses:
...the conversion system is requested to generate the converted instruction sequence for the extended instruction (Poornachandran discloses, at ¶ [0030], generating emulated instructions.).
Poornachandran does not explicitly disclose wherein when the ready-for-execution instruction is the extended instruction, the processor generates a no operation instruction, converting after the no operation instruction is retired.
However, in the same field of endeavor (e.g., instruction sets) Ebersole discloses:
executing a no-op in response to unsupported instructions (Ebersole discloses, at ¶ [0149], treating an unsupported instruction as no-op.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poornachandran to include using no-ops, as disclosed by Ebersole, in order to address errors. That is, there are a finite number of possible responses to addressing receiving of an unsupported instruction, and a no-op is a light weight method that can be used with reasonable expectation of success.

Regarding claims 14 and 27, taking claim 14 as representative, Poornachandran discloses the elements of claim 1, as discussed above. Poornachandran does not explicitly disclose wherein the converted instruction sequence of the extended instruction is directly fed to the processor by the conversion system through at least one pin of the processor, or the converted instruction sequence of the extended instruction is directed to the processor by reading and writing a model specific register.
However, in the same field of endeavor (e.g., instruction sets) Ebersole discloses:
wherein the converted instruction sequence of the extended instruction is directly fed to the processor by the conversion system through at least one pin of the processor, or the converted instruction sequence of the extended instruction is directed to the processor by reading and writing a model specific register (Ebersole discloses, at ¶ [0074], using the model specific registers for control and status information.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Poornachandran to include receiving the sequence of instructions via the MSR, as disclosed by Ebersole, because providing information in that way is a well-known and simple way to access such information.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20210397425 by Zwarich discloses a translation cache for translating between ISAs.
US 5983337 by Mahalingaiah discloses detecting if a fetched opcode indicates patched microcode stored in memory should be used instead.
US 4839797 by Katori discloses detecting a type of instruction, i.e., compatible or not, and if not, switching in a corresponding instruction from conversion memory and emulation control.
US 20160026482 by Abdallah discloses a conversion buffer to store converted blocks of native instructions that correspond to guest instructions. 
US 6711667 by Ireton discloses storing translated instruction code sequences in memory and substituting the sequences in for fetched instructions.
US 6496922 by Borrill discloses ISA identification bits included with instructions. 
US 7831807 by Johnson disclosing using bits of an instruction to identify an expanded ISA instruction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183